IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DUANE H. HICKSON and DARLENE
M. HICKSON, husband and wife,           No. 81585-7-I

            Appellants,                 DIVISION ONE

            v.                          UNPUBLISHED OPINION

AIR & LIQUID SYSTEMS
CORPORATION, as successor by
merger to BUFFALO PUMPS, INC.;
BECHTEL CORPORATION; CBS
CORPORATION, a Delaware
corporation, f/k/a VIACOM, INC.,
successor by merger to CBS
CORPORATION, a Pennsylvania
corporation, f/k/a WESTINGHOUSE
ELECTRIC CORPORATION; C.H.
MURPHY/CLARK-ULLMAN, INC.;
ELEMENTIS CHEMICALS, INC., f/k/a
HARCROS CHEMICALS, INC., as
successor-in-interest to HARRISON
CROSFIELD (PACIFIC) and BENSON
CHEMICAL COMPANY; ELLIOTT
COMPANY, d/b/a ELLIOTT
TURBOMACHINERY COMPANY;
FOSTER WHEELER LLC; FRASER’S
BOILER SERVICE, INC.; GENERAL
ELECTRIC COMPANY; GOULD
PUMPS (IPG), LLC; IMO
INDUSTRIES, INC., individually and as
successor-in interest to DE LAVAL
TURBINE, INC.; INGERSOLL-RAND
COMPANY; METALCLAD
INSULATION, LLC; METROPOLITAN
LIFE INSURANCE COMPANY;
NIPPON DYNAAWAVE PACKAGING
COMPANY, LLC; NORTH COAST
ELECTRIC COMPANY; PFIZER, INC.;
P-G INDUSTRIES, INC., as successor-
No. 81585-7-I/2

 in-interest to PRYOR GIGGEY CO.,
 INC.; SEQUOIA VENTURES, LLC,
 f/k/a and as successor-in-interest to
 BECHTEL CORPORATION,
 BECHTEL, INC., BECHTEL MCCONE
 COMPANY, BECHTEL GROUP, INC.;
 UNION CARBIDE CORPORATION;
 WEYERHAEUSER COMPANY,
 individually and as successor-in-
 interest to WILLAMETTE
 INDUSTRIES, INC., R-W PAPER
 COMPANY, and WESTERN KRAFT;
 and WEYERHAEUSER NR
 COMPANY,

              Defendants,

 ATLANTIC RICHFIELD COMPANY;
 and BRAND INSULATIONS, INC.,

              Respondents.


      APPELWICK, J. — Hickson appeals from summary judgment dismissing his

claim that he developed mesothelioma following his work as a pipefitter at ARCO’s

Cherry Point Refinery, a worksite that contained Brand asbestos. The trial court

granted summary judgment because Hickson did not testify to or provide expert

testimony that his mesothelioma was caused by asbestos exposure while working

at Cherry Point. We affirm.

                                    FACTS

      In 1970, Atlantic Richfield Company (ARCO) contracted with Brand

Insulations, Inc. as a subcontractor to install thermal insulation at the ARCO

refinery at Cherry Point in Ferndale, Washington.




                                           2
No. 81585-7-I/3


       Duane Hickson worked as a pipefitter throughout his life. He performed

work at various jobsites, including a United States Navy vessel at the Long Beach

Naval Shipyard, Weyerhaeuser Company, and Washington Public Power Supply

nuclear plant in Hanford, Washington. In 1984, Hickson worked at ARCO’s Cherry

Point refinery. In April 2019, Hickson was diagnosed with mesothelioma. Hickson1

sued ARCO and Brand alleging that asbestos exposure at Cherry Point caused

his mesothelioma.2 The trial was scheduled to begin on February 20, 2020.

Hickson passed away on February 6, 2020.

       Hickson had been deposed by his attorneys prior to his death to preserve

his testimony. His expert witness, Dr. Carl Brodkin, had the opportunity to review

the deposition transcript and to interview Hickson about his work history and his

occupational exposure to asbestos products. Dr. Brodkin also had the benefit of

reviewing discovery materials when he prepared his written report. Based on

those materials, Dr. Brodkin concluded in his deposition that he could not testify at

trial that Hickson had asbestos exposure while working at ARCO. Thirteen days

later, additional evidence was disclosed by ARCO.




       1  Duane’s wife, Darlene Hickson, joined him in the lawsuit. After Duane’s
death, the case was converted to a wrongful death and survivorship action brought
by Darlene as the personal representative of Duane’s estate. Going forward we
refer to “Hickson” for simplicity’s sake. No offense is intended.
        2 In his initial complaint, Hickson also sued over 20 companies he had

previously worked at that he claimed were responsible in part for his developing
mesothelioma. The depositions of Hickson and Dr. Brodkin addressed all claims.
Only the orders granting summary judgment to ARCO and Brand are on appeal.
According to ARCO, most of the other defendants settled with the plaintiff and were
voluntarily dismissed.

                                             3
No. 81585-7-I/4


      ARCO moved for summary judgment, alleging that Hickson had failed to

demonstrate that he had been exposed to asbestos at Cherry Point, that he had

no expert testimony to establish causation, and that all his claims were purely

speculative.   While citing to case law about hypothetical opinions, Hickson’s

response to the summary judgment motion asserted that Brodkin had testified that

if certain exposure was demonstrated he would testify to causation. He further

argued that discovery material received subsequent to Brodkin’s deposition

testimony provided evidence of that exposure. Hickson did not supplement Dr.

Brodkin’s deposition testimony with any new evidence.

      The court granted ARCO’s summary judgment, finding that Hickson did not

show a genuine issue of material fact as to causation with the evidence provided.

Brand also filed a motion for summary judgment which the court granted on the

same grounds.

      Hickson appeals the orders granting summary judgment of their claims

against ARCO and Brand.

                                 DISCUSSION

      “The court reviews summary judgment decisions de novo, engaging in the

same inquiry as the trial court.” Morgan v. Aurora Pump Co., 159 Wn. App. 724,

728, 248 P.3d 1052 (2011). “‘When ruling on a summary judgment motion, the

court is to view all facts and reasonable inferences therefrom most favorably

toward the nonmoving party.’” Id. (quoting Lybbert v. Grant County, 141 Wash.2d

29, 34, 1 P.3d 1124 (2000)). “Summary judgment is proper if the pleadings,



                                           4
No. 81585-7-I/5


depositions, answers, and admissions, together with the affidavits, show that there

is no genuine issue of material fact and the moving party is entitled to judgment as

a matter of law.” Morgan, 159 Wn. App. at 729; CrR 56(c). To survive summary

judgment, Hickson would need to demonstrate that there was a genuine issue of

material fact that he had been exposed to asbestos and that his exposure to

asbestos caused his mesothelioma. See Morgan, 159 Wn. App. at 736.

       A. Exposure

       Hickson claims that he was exposed to asbestos when he disturbed

insulation while working at Cherry Point. He states that it can be reasonably

inferred that this insulation contained asbestos.       He argues the resulting

occupational exposure to asbestos-containing materials caused his mesothelioma.

       “It is well settled that asbestos plaintiffs in Washington may establish

exposure to a defendant’s product through direct or circumstantial evidence.” Id.

at 729. A plaintiff does not need to personally identify manufacturers of asbestos

products to which he was exposed, but can rely on testimony of witnesses who

can identify the manufacturers of asbestos products present at the workplace. Id.

The testimony does not need to be detailed to show exposure. Id. If circumstantial

evidence is used, the plaintiff must provide reasonable inferences to establish the

facts. Id.; see Arnold v. Sanstol, 43 Wn.2d 94, 99, 260 P.2d 327 (1953) (”The facts

relied upon to establish a theory by circumstantial evidence must be of such a

nature and so related to each other that it is the only conclusion that fairly or

reasonably can be drawn from them.”)



                                            5
No. 81585-7-I/6


       The fact that asbestos containing insulation was present on some but not

all piping at Cherry Point is not in dispute. Dr. Brodkin’s report documents its

presence and the potential for exposure to asbestos.

       Potential exposure to old/existing ACM [(asbestos containing
       material)] pipe-covering insulation (during removal for flange access)
       on ~6”-8” pipe rack systems – (not characterized with respect to
       refinery unit or whether hot/steam system, or date of installation of
       existing pipe-covering). If evidence that pipe-covering Mr. Hickson
       removed was on hot/steam systems installed ≤ 1975 (e.g. original to
       refinery [1969-1972 – Ralph M. Parsons/Brand Insulation]), then
       there would be identified ACM exposure. ARCO Responses to
       Interrogatories – (8/6/09 Jones v. Saberhagen, et al – Whatcom Co.
       No. 09-2-00969-1) & RM Parson Contract (11/5/69) indicate
       specifications for unibestos, Kaylo, Thermobestos, Paboo for piping
       and equipment insulation. In 12/4/12 Deposition Testimony, Michael
       McGinnis (Project Engineer for Bland Insulation during ARCO Cherry
       Point construction), confirms use of ACM insulation during
       construction (as well as non-ACM), including various pipe insulation
       & insulating cement. 11/29/71 Metalclad Invoices for ARCO Cherry
       [Point] Refinery construction document various ACM insulation (RM
       Parsons Co.) including 85% magnesia cement; blue mud, &
       Thermobestos pipe-covering. Asbestos sampling/monitoring in the
       1980’s documents the existence of ACM pipe-covering extant at the
       ARCO Refinery in various locations (e.g. scrap metal area pipe-
       covering [8/2/84], steam line vacuums [6/25/85], boiler and turbine
       steam lines [5/6/88-5/23/88], and boilerhouse de-aerator system
       [4/7/89-4/8/89], as well as non-ACM material (e.g. glass wool:
       fiberglass, mineral wool, and cellulose). Sampling of vacuumed
       boilerhouse dust from pipes and vessels in 7/84 document asbestos
       (“too loaded to count”). A July 1-13, 1987 “Asbestos Identification
       Survey” for the ARCO Cherry Point Refinery (Olsen Consulting)
       identifies ACM pipe-covering insulation in various refinery locations
       (eg. process control bldg. [(building)] main steamline; elbows
       “fittings”, administration bldg. pipe elbows, fittings; lab bldg. pipe
       elbows & fittings; security bldg. pipe elbow: fittings; [with] mixed
       chrysotile and amosite, as well as non-ACM pipe covers.

(Some alterations in original.)

       Dr. Brodkin was retained by Hickson’s counsel to provide an expert opinion

about whether any significant exposure to asbestos occurred at Cherry Point (and

                                            6
No. 81585-7-I/7


other locations) and whether that exposure was a significant cause of Hickson’s

mesothelioma. Before drawing any conclusions about exposure at Cherry Point,

Dr. Brodkin had the benefit of reviewing Hickson’s deposition, conducting an

interview with Hickson, and accessing information about the refinery. Hickson

testified relating to Cherry Point:

       Q      Handing you what’s been marked as Exhibit 20, can you
              identify that for us, please?

       A      Yeah. That --that’s the ARCO refinery at Cherry Point where
              we worked.

       Q      And in taking this pen, can you circle on Exhibit 20 the area at
              Cherry Point where you did your work over that six-week
              period of time while working for Trico?

       A      . . . . I would do this area right in this vicinity here (indicating).

              ....

       Q      . . . . [H]anding you what’s been marked as Exhibit 21, I’d like
              you to look at that and ask you . . . whether or not it fairly and
              accurately depicts some of the piping systems that you were
              working on at ARCO?

              ....

       A      Yes, it does.

       ....

       Q      Did you work on piping systems at ARCO, sir?

       A      Yes.

              ....

       Q      . . . . Okay. Did you do that a little bit or did you do that a lot?

       A      The whole six weeks you’re work[ing] on piping systems.

              ....


                                                7
No. 81585-7-I/8

      Q     . . . . with that foundation . . . in mind, can you tell me whether
            or not Exhibit 21 fairly and accurately depicts the piping
            systems that you worked with at ARCO Cherry Point over that
            six-week period of time?

      A     It does because there’s -- there’s piping here -- not exactly
            that piping, but there’s a good example of valves that may
            need to have gaskets replaced or the valve had a drip on it
            and they wanted to fix it and you take it out and you put all
            new gaskets and new valve in and --

      Q     And can you tell me whether or not the -- any of the piping
            systems that you worked on at ARCO Cherry Point over that
            six-week period of time were insulated?

      A     Lots of them.

      Q     Okay. And was it possible for you to perform your work on
            piping at ARCO Cherry Point over that six-week period of time
            without removing the insulation?

      A     No. There was -- there was insulation moved back. We had
            a -- it was either a 30- or a 36-inch pipe which was one of the
            larger ones in the refinery . . . and those required a Flexitallic
            gasket so you -- we actually had to have a crane come in there
            and . . . they built a scaffolding and they Visqueen the area.

            And that -- that project was handed off several times and I
            never got to fully complete the project, but there was . . .
            asbestos on the . . . scaffolding and . . . in the area where they
            pulled it back because that particular flange had bolts, stud
            bolts that big around (indicating), and they had to have a --
            what you would call a multiplier. It ain’t something you just go
            up and put a wrench on. You --

      Q     Okay. So what, if anything, would occur when the asbestos
            was removed from pipes at ARCO Ferndale --

      A     Well, you’d have --

      Q     -- during that six-week period of time that you worked there?

      A     Well, you’d have the debris from any . . .

            ....




                                            8
No. 81585-7-I/9

            . . . of the insulation all over the place where you were and
            you’d change the gasket and you’d try and compete the
            project and . . . that one I didn’t get it complete. We worked
            on it. . . . [T]hey put some little gal weighed about a hundred
            pounds working with me and -- and that was entertaining, her
            trying to handle some of that big stuff and --

      Q     . . . . Hand --

      A     -- and then they moved us.

      Q     Handing you what’s been marked as Exhibit 22 (22A), does
            that photograph assist you in explaining how the insulation
            was peeled back in order to do your work at ARCO Ferndale
            over that six-week period of time?

            ....

      A     You had -- the insulation might be closer to the flanges and
            then it had to be moved back like what we’re trying to show
            on our exhibit so you could get the bolts out.

      Q     . . . So recognizing that Exhibit 22 (22A) does not appear to
            be asbestos insulation, can you tell me whether or not it
            nevertheless fairly and accurately depicts the manner in which
            insulation was peeled back in order to access the flanges of
            the pipes that you worked on at ARCO Ferndale over the six-
            week period of time?

            ....

      [A]   Go through that again, would you please?

      [Q]   Does Exhibit 22 (22A) fairly and accurately depict the manner
            in which insulation was removed from pipes --

      A     Yeah.

      Q     -- at ARCO Ferndale in order to access the flanges to do --

      A     Yes.

      Q     -- the work?

      A     Yes, it does. Other than like this exhibit, that’s -- you can see
            it’s fiberglass. It’s not the . . . insulation that . . . we had
            removed so that we could do our job.


                                           9
No. 81585-7-I/10


       In his written report, Dr. Brodkin summarized Hickson’s work at Cherry Point

as follows:

               Mr. Hickson worked in various refinery locations (“all over the
       place” [not further characterized]). He installed a new [flexitallic]
       gasket on a large bore pipe [with] prior removal of insulation and old
       gasket material by others (“all the insulation was stripped back” (30”-
       36” pipe). He performed some [garlock] gasket installations (“drop a
       gasket in”) noting it was not necessary to completely open flanges to
       remove old gaskets. Mr. Hickson’s work on 6”-8” pipe racks included
       the following (install [with] pre-cut gaskets) on unknown systems.

       Direct Removal of Old/Existing Pipe Covering for [F]lange [A]ccess

               Mr. Hickson intermittently had to remove pipe-covering
       insulation, noting “if the insulation is up to where the bolts are there,
       then it has to be moved back”; “you have to remove it in order to get
       the bolts out”; [with] general recollection of pipe-covering removed
       (not a specific piping system). Work all outdoors.

Dr. Brodkin’s understanding was that Hickson “intermittently had to remove pipe-

covering insulation” working outdoors.        He indicates Hickson cannot recall

specifically which piping systems he worked on or removed insulation from.

Hickson’s response to summary judgment conceded that he could not remember

the precise locations he worked with in the refinery.

       A close reading of Hickson’s deposition reveals that he did not offer any

testimony establishing that he removed asbestos containing insulation from pipes.

It establishes that Hickson sometimes removed insulation. He described insulation

having been removed on a 30-36 inch pipe, but does not say he removed it. His

counsel next asked what would occur “if asbestos was removed” from pipes, he

replied you would have insulation all over the place. This was the only reference

to asbestos in the Cherry Point portion of Hickson’s deposition. Notably, Hickson


                                             10
No. 81585-7-I/11


did not say that when insulation had to be removed to do his gasket work, that he

did the removal. He did not say that he removed asbestos insulation at all, let

alone on a specific piping system or on a regular basis. As a result, the need to

use circumstantial evidence to connect where Hickson worked to the location of

asbestos containing insulation became very important.

      Not surprisingly, when Dr. Brodkin was deposed about Hickson’s time at

Cherry Point, he said he could not testify that Hickson was exposed to asbestos at

the ARCO refinery:

      [Q]    You are an expert in occupational and environmental
             medicine, correct?

      A      Yes.

      Q      And one of the things that you do in that line of work is
             evaluate whether certain exposures or alleged exposures are
             sufficient to increase someone’s risk of an asbestos disease,
             correct?

      A      That’s true.

      Q      And you do the same thing to determine whether you can
             render an opinion as to whether a certain exposure was a
             cause of -- a substantial factor in causing someone’s
             asbestos-related disease, correct?

      A      Yes. Based on reviewing evidence, I can reach that
             determination or rule it out.

      Q      And potential exposure isn’t sufficient to allow you to render
             those opinions as to increased risk and causation, correct?

      A      That’s true. That would require additional speculation.

      Q      What you need to do in order to render an opinion on
             increased risk or causation is engage in a careful and
             thorough assessment of occupational and environmental
             history to identify any biologically significant exposures; is that
             correct?

                                             11
No. 81585-7-I/12

      A     That’s correct.

      Q     And as you use the term identified exposure in this case, is
            that synonymous with the biologically significant exposure
            identified through a careful and thorough assessment of the
            occupational and environmental history?

      A     Yes, it would be.

      Q     In this case, have you been provided with evidence from
            environmental history with respect to a job he did at ARCO’s
            Cherry Point refinery for about a month in 1984?

      A     The main material I was provided was through Mr. Hickson’s
            deposition testimony. He indicated that he was on that site
            and performed various activities with piping at the ARCO
            facility in 1984.

      Q     Did you carefully and thoroughly review that occupational and
            environmental history?

      A     Yes, I did.

      Q     Were you able to determine based upon that careful and
            thorough assessment whether Mr. Hickson experienced an
            identified exposure to asbestos at the Cherry Point refinery to
            a reasonable degree of medical certainty?

      A     I did not identify asbestos exposure at the ARCO facility. I did
            indicate, and I have indicated in my report, that he did work
            over a period of four to six weeks with insulation, removing
            insulation to -- the pipe covering insulation to access flanges
            on a pipe racking system for six- to eight-inch pipe.

            But that insulation material in 1984 was not sufficiently
            characterized either in terms of the refinery application, the
            temperatures, whether it was on a hot system, or the location
            for me to identify that as asbestos containing

            I have noted that that is a potential exposure based on the
            current information.· I certainly was provided discovery
            documents that document during the '69 to '72 construction of
            ARCO the use of asbestos-containing insulation materials.·
            But I don’t have sufficient evidence to say that in 1984, Mr.
            Hickson worked with original asbestos-containing materials or
            some non asbestos-containing material.


                                          12
No. 81585-7-I/13

             So I have noted that that’s a potential exposure during that
             four-week period in 1984, but there’s not sufficient evidence
             based on what I have reviewed to identify it.

      Q      So putting a finer point on it, you will not testify based upon
             what you know now, you will not testify in this case that Mr.
             Hickson’s risk of asbestos-related disease was increased
             because of his work at Cherry Point to a reasonable degree
             of medical certainty; is that correct?

      A      True. Based on the current information, that would be correct.

      Q      And you also will not testify that his work at Cherry Point was
             a substantial contributing factor to causing his asbestos-
             related disease, correct?

      A      That’s true. Based on the current [information] I have
             reviewed, that’s correct.

      Q      Are you planning to review any additional information?

      A      I have not requested additional information.· As I said, my
             practice, if provided additional information, would be to read
             and consider it.· If it impacted any of my opinions regarding
             Mr. Hickson’s exposures or health-related effects, I would
             then submit a separate addenda.

      Dr. Brodkin knew that breaking open asbestos containing insulation was a

potentially significant exposure. Because he reviewed Hickson’s deposition, Dr.

Brodkin knew of the testimony about asbestos on the scaffolding. This did not

prove sufficient for him to conclude there was a significant exposure. The direct

evidence fell short of establishing actual biologically significant exposure. The

circumstantial evidence however established potential for such exposure. Dr.

Brodkin stated potential exposure is not sufficient to assess risk or causation; it

would require speculation. He was correct.

      Hickson argues that Brodkin’s opinion was given prior to the completion of

ARCO’s production of answers to discovery. But, whether the later produced


                                           13
No. 81585-7-I/14


materials would have changed Dr. Brodkin’s opinion is speculation. He did not

supplement his report or provide a declaration based on the new evidence. And,

the summary judgment materials do not appear to resolve where Hickson

performed his duties or that he disrupted asbestos containing insulation that

resulted in exposure.

      If we were to conclude to the contrary, that a question of material fact

existed as to any exposure, this conclusion would not resolve the issue of

causation.

      B. Causation

      The trial court granted summary judgment stating that Hickson did not

submit sufficient evidence to establish a genuine issue of material fact as to

causation. In an asbestos case, the plaintiff must show a causal connection

between the injury, the product, and the manufacturer. Morgan, 159 Wn. App. at

729; RCW 7.72.030(1). Even if there was sufficient evidence of exposure to

survive summary judgment, Hickson must still satisfy the Lockwood test to

establish that sufficient evidence shows asbestos was a substantial factor in

causing mesothelioma. Morgan, 159 Wn. App. at 739; Lockwood v. AC & S, Inc.,

109 Wn.2d 235, 248-49, 744 P.2d 605 (1987).

      The Lockwood test has four factors: “(1) plaintiff’s proximity to the asbestos

product when the exposure occurred and the expanse of the work site where

asbestos fibers were released; (2) the extent of time the plaintiff was exposed to

the product; (3) the types of asbestos products to which plaintiff was exposed and



                                           14
No. 81585-7-I/15


the ways in which the products were handled and used, and (4) the evidence

presented as to medical causation of the plaintiffs particular disease.” Morgan,

159 Wn. App. at 730.

      Dr. Brodkin stated that he would not testify to causation of Hickson’s

mesothelioma based on exposure to asbestos at the ARCO site. Hickson offered

no other expert testimony.     Instead, he argues that Dr. Brodkin provided a

hypothetical answer in his deposition on which the court could conclude his opinion

would support causation. He further argues that the discovery materials received

subsequent to Dr. Brodkin’s deposition provide the facts necessary to satisfy the

hypothetical. This argument relies on a portion of Dr. Brodkin’s deposition:

      Q      So our discussion so far is really focused on the component
             of your methodology for determining identified exposure, the
             element of the known source of asbestos exposure, correct?

      A      A well-characterized source, yes.

      Q      Now I want to ask you about whether or not, assuming you
             could get by that first element of your methodology, that is a
             known source of asbestos exposure, have you seen evidence
             of a well-characterized activity that disrupts the source to
             generate airborne fibers sufficient to overcome the body’s
             respiratory defenses?

      A      Yes.· If it were an asbestos-containing material, my opinion
             would relate to insulation removal, asbestos-containing
             insulation removal.· And I have noted on Page 2 of the
             diagnosis and assessment section an exposure range ranging
             from 0.2 up to 60 fibers per cc [(cubic centimeter)] associated
             with removal of asbestos-containing insulation.

             So if it were an asbestos-containing material, there would be
             a significant intensity of exposure.

      Q      How did you come up with those ranges?



                                           15
No. 81585-7-I/16

      A        I am citing two studies that inform my opinion about that.· The
               first would be Balzer and Cooper from 1968.[3] Insulation
               removal was associated with a .2 to 26.3 fiber per cc range.

               And then Marr in Industrial Hygiene Foundation Journal,
               1964, with block and pipe covering insulation removal noted a
               .8 to 10 million particles per cubic foot, which converted to
               fibers per cc could be up to 60 fibers per cc.

      Q        Did Mr. Hickson testify to any specific example of him ever
               removing asbestos -- or excuse me – removing insulation?

      A        Yes.· I’ve noted it on Page 27 of the occupational and
               environmental history section, direct removal of old existing
               pipe covering to access the flanges.· That would be
               intermittent, but he did indicate that he had to remove pipe
               covering insulation on -- at various times to access the vaults.

      Q        And would it matter to your opinion how many times that
               occurred or how long he was engaged in that activity?

      A        Yes, I would say that this -- I would describe it as an
               intermittent exposure because he didn’t, integral to the
               activity, have to knock off insulation for each flange.

      Q        I guess what I’m asking is . . . would there be a level of activity
               that you’ve described that would constitute a de minimus
               exposure in your parlance as opposed to an identified
               exposure based upon what Mr. Hickson said?

      A        Yeah, the removal of pipe covering to access a flange would
               be an identified exposure.

      Q        Regardless of he said it was always raining, if it was raining,
               he took five minutes to move the stuff back, in your opinion
               that would an identified exposure?

      A        Yes. Now, those conditions I would consider, but they could
               put it at the lower range of the exposure.

      Q        Okay.· But just to be clear, just as hypothetically if you were
               able to determine that there was a day during this period of
               time when Mr. Hickson spent five minutes pulling back
               insulation from a flange, and it was pouring down rain the


      3   Dr. Brodkin did not further identify the sources that he was referring to.

                                               16
No. 81585-7-I/17

              whole time, your opinion would be that that was an identified
              exposure as you use that term in this case?

       A      Just to clarify, is your question that this is a one-time event?

       Q      Yes.

       A      I would probably not identify that because in a one-time event,
              there would be too much uncertainty.· I mean, maybe in an
              outdoor situation the wind was blowing the other way with one
              time. I think there would be too much uncertainty there.

       Q      So how many more than one would it take for you to say right
              now we’re beyond the range of de minimus into identified?

       A      I don’t think there’s a bright-line number.· But I think when you
              get to, you know, three or four times removing it, it becomes
              much more robust.· It’s not just the issue of one time the wind
              was blowing the other direction.

       Q      And is much more robust the same thing as identified
              exposure?

       A      It’s more robust. Obviously the more times it’s done, the more
              robust it is.

(Emphasis added.)

       Hickson worked on pipes outdoors. Wind and rain are factors that would

affect the intensity of exposure to any airborne asbestos. Hickson stated that “lots”

of pipes were insulated. At best, the record establishes that Hickson intermittently

removed pipe-covering insulation. Dr. Brodkin could not say with certainty how

many asbestos exposures of the type alleged to have happened here would be

enough to establish causation. He said there is no bright line number of exposures.

The lack of a bright light exposure number illustrates why expert opinion is required

on causation. And, here, nothing establishes that he actually removed asbestos

containing insulation, or even that it was removed by someone else in his



                                             17
No. 81585-7-I/18


presence.    Nothing establishes how often, for how long, or under what

environmental conditions any alleged asbestos exposure occurred. The jury would

be required to speculate as to both exposure and causation.

      The evidence at summary judgment did not support a conclusion that

Hickson satisfied the Lockwood factors. The trial court did not err in granting

summary judgment.

      We affirm.




WE CONCUR:




                                          18